DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s reply filed on 06/29/2022 is acknowledged. 
Note: an election of Species 1 (fig. 1; claims 1-14) by a phone call was made by the Applicant on 07/13/2022. The election was made with traverse. 
The Applicant traverses on the ground(s) that: on p. 05 of the reply
“At the outset, the Applicant respectfully disagrees at least with the above-assertion of
segregation of Fig. 1 and Fig. 2 into two separate species, i.e., species 1 and species 2, and
requests reconsideration. The Applicant's as-filed specification illustrates a conjoined description of both Fig. 1 and Fig. 2. The diagrammatic representation in Fig. 1 and Fig. 2 pertain to a same apparatus and merely present different views of the same apparatus. Only a sole additional feature may be attributed to Fig. 2, i.e., the bottom wall 4 of the food preparation chamber 2 as illustrated in Fig. 2 may be flat when compared to the bottom wall 4 of the food preparation chamber 2 as illustrated in Fig. 1. See Applicant's as-filed specification, page 9, lines 17-18; and figures 1 and 2.”
Examiner’s Response:
With respect to segregation of Fig. 1 and Fig. 2, Applicant’s argument is respectfully not found persuasive. Fig. 1 indicates handle 15,17 to detachedly mount the food support 10 in the chamber 2, which is exclusive feature to fig. 1. Fig. 2 does not show such feature. Further, Fig. 1 indicates air guide member 20 that is exclusive feature to Fig. 1 while Fig. 2 indicates the bottom wall 4 of the chamber 2 is flat. 
The Applicant traverses on the ground(s) that: on p. 05-7 of the reply, “Further, in the Restriction Requirement, on pages 4 and 5, a combination of the cited arts, U.S. Patent Publication No. 2016/0174764 (Xiao) and U.S. Patent Publication No 2013/0180413 (Tjerkgaast), has been allegedly cited as teaching the features of independent claim 1 that has
been alleged to be corresponding to "Species l". In view of the reasoning presented below, the Applicant respectfully submits that Xiao and Tjerkgaast, either alone or in combination, do not teach or suggest all the features recited in amended independent claim 1. For example, amended independent claim 1 recites, "the airpermeable bottom comprises a peripheral zone having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom," which is not taught or suggested, either alone or in combination, by Xiao and Tjerkgaast (emphasis added)… The Applicant further submits that the peripheral zone extends to the peripheral edge of the base since it is a peripheral zone of the air-permeable bottom. In other words, the peripheral zone defines a zone along a perimeter of the air-permeable bottom. See Applicant's as-filed specification, page 2, lines 5-12. It is clear from Xiao that not only the slit shaped inlets 8 (presumably equated to the claimed "peripheral zone") are offset from periphery of the bottom plate 7 of Xiao and rather radially oriented towards the centre, but also accelerate the air flow such that the air flow converges at the centre of the bottom plate 7. Such convergence at the centre in Xiao appears to contradict at least the objective of homogeneous cooking as otherwise envisaged by the Applicant's as-filed specification. Accordingly, Xiao is not only silent over slits being located at
the periphery, but also teaches away from decreasing the air permeability of the slits.
Thus, Xiao fails to teach or suggest the above-mentioned feature of amended independent
claim 1. Further, Tjerkgaast merely describes a mounting structure and fails to cure the
deficiencies of Xiao.” 
Examiner’s Response:
With respect to unity of invention, Applicant’s argument is respectfully not found persuasive. As set forth in the restriction requirement, the common technical feature between Species 1-7 requires the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xiao (US 20160174764) and Tjerkgaast (US 20130180413). 
According to attached Vocabulary, “peripheral” is interpreted “on or near an edge or constituting an outer boundary”. Xiao discloses air-permeable bottom (bottom plate 7) comprises a peripheral zone (one of air inlets 8) having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom (air-permeability of the rest of air inlets 8 and air inlets 72 combined) (it is noted one of the air inlet 8 marked by reference numeral 8 that is located near the edge of the bottom plate 7 has average air-permeability that is lower than the rest of the air inlets 8 and the inlet 72 combined. It is noted air inlets 8 circumscribes the inlet 72, one of which is considered peripheral zone). 

    PNG
    media_image1.png
    247
    404
    media_image1.png
    Greyscale

Tjerkgaast is relied upon for the feature of handle. 
The combination of Xiao and Tjerkgaast reads on claim 1. Therefore, the common technical feature between species 1-7 is not special because it does not make a contribution over the prior art in view of Xiao (US 20160174764) and Tjerkgaast (US 20130180413).
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 06/29/2022 claims, is as follows: Claims 1, 4-5, 7-9, 12-14 have been amended; and Claims 1-14 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17168738.7 filed on 04/28/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019 and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a mounting structure for detachably mounting” in line 4
“structure” is the generic placeholder. 
“for detachably mounting” is the functional language.
In claim 14:
The limitation “a system for circulating air” in line 3
“system” is the generic placeholder. 
“for circulating air” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a mounting structure" in line 4 of claim 1 has been described in originally-filed specification on p. 08 as “the mounting structure 15 may include a handle 1 7, with which the food support 10 may be suspended from a sidewall 3 of the food preparation chamber 2. The handle 17 may further  advantageously allow a user to easily remove the food support 10 from the food preparation chamber 2.”
The limitation “a system for circulating air" in line 3 of claim 14 has been described in originally-filed specification on p. 08 as “the air circulation system 6 may include a fan 7 and a motor 9 for driving said fan 7.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, 8-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2:
The limitation "the peripheral zone is air-impermeable" renders the claim indefinite because claim 1 recites the peripheral zone having an average air-permeability. In other words, claim 1 recites the peripheral zone is air-permeable and claim 2 recites the peripheral zone is air-impermeable. It is unclear how can the peripheral zone be air-permeable and air-impermeable? 
In claim 3 (similarly applying to claim 5):
The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations (i.e. “preferably less than 20%, more preferably less than 10%”) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of substantive examination, the limitation “preferably less than 20%, more preferably less than 10%” will be examined as a claim feature that is only required to optionally be met by the prior art.   
In claim 5 (similarly applying to claim 8):
The phrase "about 5%" renders the claim indefinite because “about” is a relative term, and the specification does not provide an additional standard for ascertaining the requisite degree of “about 5%,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is 5.025% considered about 5%? Or 4.75%? etc. 
In claim 9:
The limitation "its upper surface" renders the claim indefinite because it is unclear if the limitation refers to the upper surface of the peripheral zone or other component recited in claim 1. 
For the purpose of substantive examination, it is presumed that it refers to the upper surface of the peripheral zone. 
In claim 12:
The phrase “and/or” renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
In claim 13:
The limitation “a food support” renders the claim indefinite because there is a previous “a food support” recited in claim 1. It is unclear if it refers to the same food support. 
For the purpose of substantive examination, it is presumed that “a food support” refers to the same food support previously recited in claim 1. 
The limitation “An air-based fryer” renders the claim indefinite because there is a previous instance “an air-based fryer” recited in claim 1. It is unclear if it refers to the same fryer. 
For the purpose of substantive examination, it is presumed that “An air-based fryer” refers to the same fryer previously recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (US 20070119443) in view of Murat (US 20050115417)
Regarding claim 1, De’Longhi discloses a food support (basket 4) for use in an air-based fryer (fryer 1) (para. 0019), the food support (basket 4) comprising: 
an air-permeable surface for supporting food to be prepared (para. 0017); and 
a mounting structure (handle 6) for detachably mounting the food support (basket 4) in a food preparation chamber of the air-based fryer (container 3 of fryer 1), such that hot air that in use is circulated in the food preparation chamber can flow through the air-permeable surface (para. 0036). 
De’Longhi does not disclose:
An air-permeable bottom; and 
wherein the air-permeable bottom comprises a peripheral zone having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom.  
However, Murat discloses a food support (food-cooking basket 1) comprises:
an air-permeable bottom (bottom 2) (para. 0030; fig. 1); and 
wherein the air-permeable bottom (bottom 2) comprises a peripheral zone (a single row of holes that is located in the outer most circumference of the bottom 2, outlined in fig. 1) having an average air-permeability that is lower than an average air-permeability of a remainder of the air-permeable bottom (bottom 2) (it is noted the single row of holes outlined in fig. 1 has an average air-permeability that is lower than the average air-permeability of the rest of the holes located in the bottom 2 combined).  
[AltContent: oval]
    PNG
    media_image2.png
    393
    504
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food support of De’Longhi such that the bottom of the basket is air-permeable, wherein the air-permeable bottom comprises the peripheral zone having the average air-permeability that is lower than the average air-permeability of the remainder of the air-permeable bottom as taught by Murat. Doing so would arrive at the same predictable result that allow air to circulate through the bottom surface of the food support via holes in the bottom. 

Regarding claim 3, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except the peripheral zone has an openness factor of less than 30%, preferably less than 20%, more preferably less than 10%.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the openness factor of the peripheral zone is merely a design choice, in order to control how much air flow is desired through the peripheral zone for desired cooking style. 

Regarding claim 4, Murat discloses the air-permeable bottom (bottom 2) is at least partly made of a grid material (rigid material) (para. 0030; fig. 1).  

Regarding claim 5, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except a width W of the peripheral zone, measured between its outer and inner perimeter, is more than 3% of a total width of the air-permeable bottom. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the width of the peripheral zone is more than 3% of the total width of the bottom is merely a design choice, in order to accommodate desired cooking style. 

Regarding claim 6, De’Longhi discloses the food support (basket 4) is a basket, with the bottom being surrounded, at least partly, by a wall segment (side wall of basket 4). Murat discloses the air-permeable bottom (bottom 2) (para. 0030). 

Regarding claim 7, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except wherein a width W of the peripheral zone measures between about 5% and about 50% of a height H of the wall segment.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the width of the peripheral zone measures between about 5% and about 50% of a height H of the wall segment is merely a design choice, in order to accommodate desired cooking style. 

Regarding claim 8, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except wherein a surface area of the peripheral zone covers between about 15% and about 35% of a total surface area of the air-permeable bottom.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the surface area of the peripheral zone covers between about 15% and about 35% of a total surface area of the air-permeable bottom, is merely a design choice, in order to control how much air flows through the perforated bottom to accommodate desired cooking style. 

Regarding claim 9, Murat discloses the peripheral zone is inclined downward from an outer perimeter of the peripheral zone towards an inner perimeter (fig. 2A).  

[AltContent: textbox (inclined)][AltContent: arrow]
    PNG
    media_image3.png
    295
    248
    media_image3.png
    Greyscale

Regarding claim 10, Murat discloses wherein at least a part of the air- permeable bottom (adjustment means 20) is detachably connected to the food support (basket 1) (para. 0061, lines 1-5).  

Regarding claim 11, Murat discloses the peripheral zone (a single row of holes that is located in the outer most circumference of the bottom 2, outlined in fig. 1) is formed as a separate insert (para. 0046) (it is noted the peripheral zone is formed partly by laying adjustment means 20 on the bottom 2).  


[AltContent: oval]
    PNG
    media_image2.png
    393
    504
    media_image2.png
    Greyscale


Regarding claim 12, Murat discloses the air- permeability the peripheral zone is adjustable (para. 0044).

Regarding claim 13, De’Longhi discloses an air-based fryer (fryer 1) comprising a food support (basket 4) (para. 0019).
 
Regarding claim 14, De’Longhi discloses the air-based fryer (fryer 1) comprises
a food preparation chamber (container 3);
a system (fan 13) for circulating air inside said food preparation chamber (container 3) (para. 0025); 
a heating element (electrical resistance 19) for heating the circulating air (para. 0031); and 
an air circulation channel (duct 8) delimited between the food support (basket 4) and the food preparation chamber (container 3), for guiding the circulating air around the food support and through the air-permeable bottom (para. 0024), wherein a total flow through area of the air-permeable bottom of the food support is at least equal to a total flow through area of the smallest cross section of the air circulation channel (it is noted the modification of claim 1 results in the bottom is air-permeable. The cross-section of the bottom is larger than the smallest cross section of the duct 8, which results in greater air flow). 

    PNG
    media_image4.png
    364
    420
    media_image4.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of De’Longhi (US 20070119443) and Murat (US 20050115417), in view of Payen (US 20080163764)
Regarding claim 2, the modification of De’Longhi and Murat discloses substantially all of the claimed features as set forth above, except the peripheral zone is air- impermeable.  
However, Payen discloses a food support (food-receiver 2), wherein a peripheral zone is air-impermeable (non-perforated) (para. 0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food support of De’Longhi such the peripheral zone is air-impermeable as taught by Payen, in order to retain fat within the baket to fit desired cooking style. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761